Consent of Independent Registered Public Accounting Firm Michael F. Cronin Certified Public Accountant Orlando, Florida Board of Directors and Shareholders Silver Star Capital Holdings, Inc. Orlando, Florida I consent to the use of my report dated September 10, 2007 in the Registration Statement on Form SB-2 of Silver Star Capital Holdings, Inc. for the registration of 4,000,000 shares of common stockand to the reference to the undersigned under the heading “Experts” therein. October 19, 2007 /s/ Michael F. Cronin Michael F. Cronin Certified Public Accountant Orlando, Florida
